DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 3 February 2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, regarding the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant’s arguments, regarding the rejection of claims 1-20 under 35 U.S.C. 112b made in the previous office action have been fully considered and are persuasive.  The rejections have been withdrawn. However, the current claims are newly rejected under 35 U.S.C. 112b (see below).

Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
i.	In the remarks, the applicant argues that “applicants are unable to discern any of these references disclosing processing cryptographic requests by a blockchain node by utilizing a fabric wrapper that implements functions of an accelerator cryptographic library on the node to perform the processing” (remarks page 12).
	The examiner respectfully points out that the applicant’s argument is moot, because the argument is not directed to the new reference (Kaplan, as cited below) being applied in the current rejection to the limitations in question. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 6, 10, 11, 12, 13, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3, 10, and 17 (line numbers correspond to claim 3),
i.	Lines 2-3: It is unclear as to what is meant by “interact directly with the accelerator cryptographic library” in light of the claimed “fabric wrapper” and Fig. 4 (i.e., Does the blockchain node 420 interact directly with accelerator crypto library 450, or indirectly via accelerator wrappers 470. In other words, how can the node interact directly with the library if it must interact via the accelerator wrappers?). For examination purposes, the examiner will interpret direct interaction between blockchain node and accelerator cryptographic library as being performed via the accelerator wrappers. 

Regarding claims 5, 12, and 19 (line numbers correspond to claim 5),
i.	Lines 1-3: It is unclear as what is meant by “switch[ing] between a local cryptographic library and the accelerator cryptographic library” (i.e., What does it mean to “switch libraries”? After switching libraries, does the blockchain node still use the fabric wrapper to implement the functions of the accelerator cryptographic library, or does the blockchain node perform the processing using functions of the local library instead? Do the libraries switch when the number of cryptographic requests exceeds the threshold, or at some other time?). For examination purposes, the examiner will interpret this as switching between an accelerator cryptographic library and a local library when processing the request is switched from the cryptographic accelerator and the blockchain node.

Regarding claims 6, 13, and 20 (line numbers correspond to claim 6),
i.e., Claim 1 does not discuss sending cryptographic requests from the blockchain client to the cryptographic accelerator. When are requests sent to the accelerator?). For examination purposes, the examiner will interpret generated requests to be sent from the blockchain node to the accelerator until a bottleneck is detected.

Regarding claims 4, 11, and 18, they are dependent upon rejected claims 3, 10, and 17 respectively, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Pub. No.: US 2018/0006806 A1 (hereafter Wang), in view of Pierce et al. Pub. No.: US 2019/0028276 A1 (hereafter Pierce), in view of Kaplan et al. Patent No.: US 6,704,871 B1 (hereafter Kaplan).

Wang was cited in the previous PTO-892 dated 3 November 2020.

Regarding claim 1, Wang teaches the invention substantially as claimed, including:
A method for managing cryptographic bottlenecks…by a processor, comprising: 
generating one or more cryptographic requests by a…node (([0037], Lines 3-5: A host CPU 202 (i.e., “node”) can receive data upon which a cryptographic operation is to be performed (i.e., receiving data on which a cryptographic operation is to be performed “generates” a request for the cryptographic operation))); 
responsive to the generation of the one or more cryptographic requests, determining, by a cryptographic monitoring application whether a number of the one or more cryptographic requests at a cryptographic accelerator in communication with the…node exceeds a defined threshold ([0037], Lines 7-29: Upon receipt of the data, host CPU 202 can perform a polling operation (step 2) to determine state information of hardware acceleration modules (HAM) 204 (i.e., cryptographic accelerator in “communication” with CPU 202)…CPU 202 can offload remaining blocks of data to HAMs 204 for performing the cryptographic operation when the state information indicates…if an input queue of HAMs 204 has fewer than a defined number of blocks queued thereon (i.e., polling determines whether a number of blocks exceeds ). [0032], Lines 11-13: The controller 110 (i.e., “cryptographic monitoring application”) can also poll/request for state information from cryptographic hardware accelerator 102); and 
responsive to determining the number of the one or more cryptographic requests exceeds the defined threshold, resolving one or more cryptographic bottlenecks of the one or more cryptographic requests at the cryptographic accelerator by processing the one or more cryptographic requests by the…node in lieu of processing the one or more cryptographic requests by the cryptographic accelerator ([0037], Lines 12-20: If the result of polling or state information indicates non-availability of HAMs 204 (step 3) (i.e., non-availability of a HAM 204 indicates an excess number, or “bottleneck” of blocks at the HAM), host CPU 202 can perform the cryptographic operation on at least a part of the data (step 4)…On the other hand, when the state information received from HAMs 204 indicates availability, CPU 202 can offload a next of the remaining blocks of the data to HAMs 204 for performing the cryptographic operation (i.e., host CPU 202 processes the cryptographic operation in lieu of offloading the next block to an unavailable HAM for processing). [0016], Lines 4-16: Host CPU selectively uses both available hardware acceleration modules and native hardware supported cryptographic instructions (e.g., Intel Corporation’s AES New Instructions (AES-NI)) if available, to enable more efficient utilization of computational resources…increasing the number of cryptographic operations i.e., increasing the number of cryptographic operations that can be performed within a period of time decreases, or resolves bottlenecks at the HAMs))...

While Wang divides data into blocks (see [0024]), Wang does not explicitly disclose:
distributed multi-signature blockchain contracts;
generating one or more cryptographic requests by a blockchain client executing on a blockchain node;

However, Pierce teaches:
distributed multi-signature blockchain contracts ([0167], Lines 7-10: A signature or multiple signatures may be associated with the transaction (i.e., “contract”) to prove that an authorized party, e.g., the issuer, really did issue or create the tokens);
generating one or more cryptographic requests by a blockchain client executing on a blockchain node ([0171], Lines 3-10: FIG. 8 illustrates a method for validating a transaction in a system that implements a blockchain as may be implemented with computer devices and computer networks, such as those described with respect to FIGS. 2 and 3. The method may be implemented by one or more blockchain clients that are participants in a blockchain network. The one or more blockchain clients may include one or more nodes (i.e., blockchain clients execute on nodes of the blockchain network). [0172], Lines 1-8: At act 802, a data message is received that includes a request to perform a transaction related to the block chain. Generally, a data message may include data indicative of a request to store new data in the data structure management system. The data message may comprise a transaction to be implemented by the blockchain. The transaction message may be received from a participant in the blockchain network (i.e., the participant blockchain client generates the transaction message containing the request to store data). [0004], Lines 12-16: The data stored in a blockchain is typically coalesced, collected, or grouped together, such as on a quantitative and/or periodic basis, into blocks where each block is coupled or linked, such as in a cryptographic manner (i.e., the data storage request generated by the blockchain client is a “cryptographic request”));



The combination of Wang and Pierce does not explicitly disclose:
wherein the blockchain node uses a fabric wrapper implementing functions of an accelerator cryptographic library to perform the processing.

However, Kaplan teaches:
wherein the blockchain node uses a fabric wrapper implementing functions of an accelerator cryptographic library to perform the processing (Column 8, Lines 59-64: The following is a detailed description of the cryptographic co-processor…The cryptographic co-processor is often referred to herein by the trademark ‘CryptIC’ (i.e., cryptographic co-processor CryptIC is an “accelerator” since it provides “crypto acceleration” (see Column 75, Lines 46-51)). [0077], Lines 30-45: The CGX overlay layer is provided as the interface into IRE’s CryptoLIB software. The CryptoLIB software is a library that is designed for multiple platforms, ranging from the PC to embedded systems (i.e., nodes, such as the blockchain nodes described in Pierce). The CGX overlay acts as the ‘wrap code’ to enable the library to execute on the CryptIC platform unmodified (i.e., the cryptographic library of the CryptIC accelerator is wrapped by the CGX overlay)…When a cryptographic request is received, the CGX Command Processor parses the kernel block to determine the cryptographic command to execute. The CGX Command Processor executes a CGX overlay operation from a table, based on the command value i.e., the multiple platforms perform cryptographic processing on requests using the wrapped library to invoke cryptographic operations)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Kaplan’s teaching of nodes using wrapped cryptographic libraries to process cryptographic requests, with the combination of Wang and Pierce’s teaching of blockchain nodes processing cryptographic requests, with a reasonable expectation of success, since they are analogous cryptographic request processing systems. Such a combination would result in a system where a node processes cryptographic requests, as in Wang, where the node is a member of a blockchain network, as in Pierce, and where the node uses a wrapped cryptographic accelerator library to process the request, as in Kaplan. One of ordinary skill would have been motivated to make this combination to wrap the cryptographic library enabling advantages such as allowing the library to be independently used in the PC environment, allowing a software only version of the library to be used during development, and allowing enhancements and modifications to the library to be made and tested in a PC environment before migration to hardware of the accelerator (Kaplan, Column 77, Line 64-Column 78, Line 6).

Regarding claim 2, Wang teaches:
defining the defined threshold by a user via a user interface ("UI") ([0043], Lines 1-5: FIG. 4 illustrates a configuration screen 400 of a graphical user interface through which a network administrator may configure conditions defining selective allocation of cryptographic operations between a host CPU and one or more cryptographic operations between a host CPU and one or more cryptographic hardware accelerator modules)….

Pierce further teaches:
the cryptographic requests are multi-signature blockchain contracts requests ([0167], Lines 7-10: A signature or multiple signatures may be associated with the transaction (i.e., “multi signature transaction request”) to prove that an authorized party, e.g., the issuer, really did issue or create the tokens).

Regarding claim 3, Wang teaches:
enabling a plurality of…nodes, inclusive of the…node to interact directly with the accelerator ([0035], Lines 1-16: Although embodiments of the present disclosure have been described with respect to one cryptographic hardware accelerator 102 and one processor 106, in different implementations, computer system 100 may have more than one processor…Various combinations of numbers and types of processors and cryptographic hardware accelerators are well within the scope of the present disclosure (i.e. more than one node 106 share, or interact directly with, one cryptographic hardware accelerator))….

Pierce further teaches:
blockchain nodes, inclusive of the blockchain node ([0171], Lines 3-10: FIG. 8 illustrates a method for validating a transaction in a system that implements a blockchain as may be implemented with computer devices and computer networks, such as those described with respect to FIGS. 2 and 3. The method may be implemented by one or more blockchain clients that are participants in a blockchain network. The one or more blockchain clients may include one or more nodes (i.e., blockchain clients execute on nodes of the blockchain network)).

Kaplan further teaches:
interact... with the accelerator cryptographic library ([0077], Lines 30-45: The CGX overlay layer is provided as the interface into IRE’s CryptoLIB software. The CryptoLIB software is a library that is designed for multiple platforms, ranging from the PC to embedded systems (i.e., nodes, such as the blockchain nodes described in Pierce). The CGX overlay acts as the ‘wrap code’ to enable the library to execute on the CryptIC platform unmodified …When a cryptographic request is received, the CGX Command Processor parses the kernel block to determine the cryptographic command to execute. The CGX Command Processor executes a CGX overlay operation from a table, based on the command value i.e., the multiple nodes use, or “interact” with the cryptographic library of the accelerator directly via the CGX overlay wrapper)).

Regarding claim 4, Wang teaches:
scheduling the one or more cryptographic requests in a queue for processing by the cryptographic accelerator ([0037], Lines 21-29: CPU 202 can offload (i.e., schedule, using, in one implementation, a scheduler such as scheduler 206 of Fig. 2c) remaining blocks of the data to HAMs 204 for performing the cryptographic operation (i.e., processing cryptographic requests) when the state information indicates…if an input queue of HAMs 204 has fewer than a defined number of blocks queued thereon. In an exemplary implementation, a buffer can be associated with HAMs 204 or with each HAM 204 a-n so that they can queue one or more blocks of the data and the associated cryptographic operation to be performed thereon (i.e., operations are queued for processing by the HAM)), wherein the cryptographic accelerator is shared between the plurality of…nodes ([0035], Lines 1-16: Although embodiments of the present disclosure have been described with respect to one cryptographic hardware accelerator 102 and one processor 106, in different implementations, computer system 100 may have more than one processor…Various combinations of numbers and types of processors and cryptographic hardware accelerators are well within the scope of the present disclosure (i.e. more than one node 106 share, or interact directly with, one cryptographic hardware accelerator)).

Pierce further teaches:
blockchain nodes ([0171], Lines 3-10: FIG. 8 illustrates a method for validating a transaction in a system that implements a blockchain as may be implemented with computer devices and computer networks, such as those described with respect to FIGS. 2 and 3. The method may be implemented by one or more blockchain clients that are participants in a blockchain network. The one or more blockchain clients may include one or more nodes (i.e., blockchain clients execute on nodes of the blockchain network)).

Regarding claim 6, Wang teaches:
monitoring the one or more cryptographic requests sent…to the cryptographic accelerator ([0032], Lines 11-17: The controller 110 can also poll/request for state information (i.e., “monitoring” state information) from cryptographic hardware accelerator 102 at regular intervals or on demand, and when the state information satisfies one or more pre-defined conditions the subsequent data block on which the cryptographic operation is to be performed can be offloaded to cryptographic hardware accelerator. [0034], Lines 10-15: The predefined condition can be based on…an expected amount of time for the current cryptographic operation(s) to be completed for assigned blocks by cryptographic hardware accelerator 102 (i.e., controller 110 polls/requests state information indicating if processing of cryptographic operations assigned to the cryptographic hardware accelerator 102 have completed)).

Pierce further teaches:
one or more cryptographic requests sent from the blockchain client associated with the blockchain node ([0172], Lines 1-8: At act 802, a data message is received that includes a request to perform a transaction related to the block chain. Generally, a data message may include data indicative of a request to store new data in the data structure management system. The data message may comprise a transaction to be implemented by the blockchain. The transaction message may be received from a participant in the blockchain network).

Regarding system claims 8-11, and 13, they comprise similar limitations to those of method claims 1-4, and 6 respectively, and are therefore rejected for at least the same rationale. Wang further teaches the additional limitations of a system…comprising one or more computers with executable instructions that when executed cause the system to [perform the method of claim 1] ([0050], Lines 2-11: Computer system 700 may perform dual mode processing of cryptographic operations based on state information…Embodiments of the present disclosure include various steps, which have been described above. A variety of these steps…may be tangibly embodied on a computer-readable storage medium in 

Regarding product claims 15-18, they comprise similar limitations to those of method claims 1-4, and are therefore rejected for at least the same rationale. Wang further teaches the additional limitations of a computer program product…comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable code portions comprising [portions to perform the method of claim 1] ([0041], Lines 5-23: Financial service applications 370 are connectively coupled to the composite HSM cryptographic accelerator 100 via a services library 510…The financial services library (or in general a services library) 510 provides to the composite HSM cryptographic accelerator 100 application program interfaces (“APIs”) for each financial application 370. Drivers within the composite HSM cryptographic accelerator 100 deliver the requests from the applications 370 to the devices 100 firmware and ultimate cryptographic hardware. The firmware is responsible for implementing the requested processing functions within the composite HSM cryptographic accelerator 100 (i.e., cryptographic requests from the applications are sent from the services library to the HSM cryptographic accelerator)).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Pierce, in view of Kaplan, as applied to claims 1, 8, and 15 above, and in further view of Lenz Pub. No.: US 2019/0132295 A1 (hereafter Lenz), in view of Weise et al. Pub. No.: US 2008/0181399 A1 (hereafter Weise).

Lenz and Weise were cited in the previous PTO-892 dated 3 November 2020.

Regarding claim 5, while Wang teaches switching between a node and a cryptographic accelerator, and Pierce teaches blockchain nodes, the combination of Wang, Pierce, and Kaplan does not explicitly disclose:
a blockchain node [having] a local cryptographic library.

However, Lenz teaches:
	a blockchain node ([0022], Lines 1-3: A blockchain is a distributed ledger or database that is shared across a peer-to-peer (P2P) network of computers, known as nodes (i.e., “blockchain nodes”)) [having] a local cryptographic library ([0047], Lines 1-9: The node 600 (i.e., “blockchain node”) augments the distributed ledger by running a transaction processor 606 inside the TEE enclave 604…In some embodiments, the transaction processor 606 consists of…a cryptographic library 614, which supports cryptographic operations (i.e., cryptographic library 614 is local to the blockchain node 600)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lenz’s teaching of a blockchain node having a local cryptographic library that performs cryptographic operations, with the combination of Wang, Pierce, and Kaplan’s teaching of a host CPU node as a blockchain node performing a cryptographic operations, since they are analogous cryptography systems that similarly describe nodes configured to perform similar cryptographic operations such as encryption/decryption (see [0038] of Wang and [0048] of Lenz). Such a combination results in a system that switches between a host CPU node, or a hardware accelerator module based on whether the hardware accelerator module has a backlog of cryptographic operations, as in Wang, where the host CPU node is a blockchain node, as in Pierce, and wherein the blockchain node has associated with it a local cryptographic library, as in Lenz. One of ordinary skill would have been motivated to make this combination so that confidentiality, scalability, and security can be provided to distributed blockchain operations (Lenz [0020]).

While Kaplan teaches an accelerator cryptographic library, the combination of Wang, Pierce, Kaplan, and Lenz does not explicitly disclose:
enabling the blockchain node to switch between a local cryptographic library and the accelerator cryptographic library.

	However, Weise teaches:


It would have been obvious to have combined Weise’s teaching of a cryptographic accelerator comprising a library that implements various cryptographic functionality, with the combination of Wang, Pierce, Kaplan, and Lenz’s teaching of cryptographic accelerators that perform cryptographic operations, with a reasonable expectation of success, since they are analogous cryptographic systems that similarly perform cryptographic operations/functions using dedicated cryptographic accelerators. Such a combination results in a system that implements a cryptographic library, as in Kaplan, within a cryptographic accelerator, as in Weise. One of ordinary skill would have been motivated to make this combination so that cryptography techniques can be used to increase efficiency without risking security of data (Weise [0013]).

Wang further teaches:
“If the result of polling or state information indicates non-availability of HAMs 204 (step 3), host CPU 202 can perform the cryptographic operation on at least a part of the data (step 4)…On the other hand, when the state information received from HAMs 204 indicates availability, CPU 202 can offload a next of the remaining blocks of the data to HAMs 204 for performing the cryptographic operation” ([0037], Lines 12-20).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that the combination of Wang, Pierce, Kaplan, Lenz, and Weise’s teachings encompasses the applicant’s claimed limitation of enabling the blockchain node to switch between a local cryptographic library and the accelerator cryptographic library, since a blockchain node has a local cryptographic library, as taught by Lenz, and an accelerator has an accelerator library, as taught by Weise, and therefore, switching between a blockchain node and an accelerator, as taught by Wang, enabling the blockchain node to switch between a local cryptographic library and the accelerator cryptographic library.

Regarding system claim 12, and product claim 19, they comprise similar limitations to those of method claim 5, and are therefore rejected for at least the same rationale.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Pierce, in view of Kaplan, as applied to claims 1, 8, and 15 above, and in further view of Weise.

Regarding claim 7, while Wang teaches switching between a node and a cryptographic accelerator, Pierce teaches that a node is a blockchain node, and Kaplan teaches an accelerator cryptographic library, the combination of Wang, Pierce, and Kaplan does not explicitly disclose:
sending the one or more cryptographic requests by the accelerator cryptographic library to the blockchain node or the cryptographic accelerator.

However, Weise teaches:
sending the one or more cryptographic requests by the accelerator cryptographic library to the blockchain node or the cryptographic accelerator ([0041], Lines 5-23: Financial service applications 370 are connectively coupled to the composite HSM cryptographic accelerator 100 via a services library 510…The financial services library (or in general a services library) 510 provides to the composite HSM cryptographic accelerator 100 application program interfaces (“APIs”) for each financial application 370. Drivers within the composite HSM cryptographic accelerator 100 deliver the requests from the applications 370 to the devices 100 firmware and ultimate cryptographic hardware. The firmware i.e., cryptographic requests from the applications are sent from the services library to the HSM cryptographic accelerator)).

It would have been obvious to have combined Weise’s teaching of a cryptographic accelerator comprising a library that sends requests to a cryptographic accelerator, with the combination of Wang, Pierce, Kaplan, and Lenz’s teaching of cryptographic accelerators that perform cryptographic operations, with a reasonable expectation of success, since they are analogous cryptographic systems that similarly perform cryptographic operations/functions using dedicated cryptographic accelerators. Such a combination results in a system that implements a cryptographic library, as in Kaplan, that sends requests to a cryptographic accelerator, as in Weise. One of ordinary skill would have been motivated to make this combination so that cryptography techniques can be used to increase efficiency without risking security of data (Weise [0013]).

Regarding system claim 14, it comprises similar limitations to those of method claim 7, and is therefore rejected for at least the same rationale.

Regarding system claim 20, it comprises similar limitations to those of the combination of method claims 6 and 7, and is therefore rejected for at least the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195